Citation Nr: 9923677	
Decision Date: 08/20/99    Archive Date: 08/26/99

DOCKET NO.  98-13 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased disability rating for chronic 
sinusitis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel



INTRODUCTION

The veteran retired from active military service in August 
1997 with over 26 years of service.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 1998 rating decision of the Atlanta, 
Georgia, Department of Veterans Affairs (VA), Regional Office 
(RO) which, in pertinent part, granted service connection for 
chronic sinusitis and assigned a 10 percent disability 
rating.  However, the RO denied service connection for 
bilateral hearing loss and a chronic skin condition.  The 
veteran was informed of these determinations, as well his 
appellate rights, by VA letter dated March 26, 1998.  He 
filed a notice of disagreement (NOD) in June 1998.  Later 
that month, the RO granted service connection for dermatitis 
of the feet and hand and assigned a noncompensable disability 
evaluation.  The veteran was issued a statement of the case 
(SOC) as to the remaining claims for entitlement to service 
connection for bilateral hearing loss and increased 
evaluation for sinusitis on July 17, 1998.  However, his 
August 1998 VA Form 9, Appeal to the Board, only mentioned 
his chronic sinusitis claim.  The veteran thereafter canceled 
his scheduled November 1998 hearing before a Member of the 
Board in Washington, DC.

Concerning the veteran's chronic skin disorder claim, the 
United States Court of Appeals for the Federal Circuit 
(hereinafter, "the Federal Circuit") has held that where 
service connection has been granted during an appeal, it is 
manifest that the NOD concerned the "logically up-stream 
element of service connectedness" and not "the logically 
down-stream element of compensation level."  Grantham v. 
Brown, 114 F.3d 1156 (1997).  In the instant case, the 
veteran's initial NOD as to the denial of his claim for 
service connection for chronic skin does not convey appellate 
jurisdiction over the subsequent issue of entitlement to an 
increased rating with respect thereto.  Moreover, a 
contemporaneous review of the record reveals that since the 
grant of service connection, neither the veteran nor AMVETS 
have submitted any statement that can reasonably be construed 
as expressing dissatisfaction with the compensation level 
assigned for chronic skin disorder (diagnosed as dermatitis 
of the feet and hands).  See 38 C.F.R. § 20.201 (1998). 
Therefore, the Board also finds that the veteran's skin 
disorder claim is no longer in appellate status.

In reference to the veteran's claim for service connection 
for bilateral hearing loss, the Board observes that, in order 
to complete his appeal, the veteran had to file a substantive 
appeal within sixty (60) days of the mailing date of the SOC, 
or within the remaining time, if any, of the one (1) year 
period beginning on the date of notification of the rating 
decision.  38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. § 
20.302(b) (1998).  Clearly, the veteran has not properly 
perfected his appeal as to this issue.  Hence, the Board 
cannot exercise jurisdiction over his claim for service 
connection for bilateral hearing loss.  38 U.S.C.A. §§ 7105, 
7108 (West 1991); 38 C.F.R. § 20.302(c) (1997); Roy v. Brown, 
5 Vet. App. 554, 556 (1993).


FINDINGS OF FACT

1.  The veteran's service medical records show that he 
manifested sinusitis about two to three times per year, 
lasting 10 to 14 days on each occurrence.

2.  The veteran's sinusitis, as shown by recent VA 
examination, appears to be perennial and responsive to over-
the-counter medications.  


CONCLUSION OF LAW

The schedular criteria for a disability evaluation in excess 
of 10 percent for chronic sinusitis is not warranted.  38 
U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. 
§ 3.321(b)(1) and Part 4, including §§ 4.1, 4.2, 4.7, 4.20, 
Diagnostic Code 6514 (1998).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, the Board finds 
that he has presented a claim which is plausible.  The Board 
is also satisfied that all relevant facts have been properly 
developed.  The record is devoid of any indication that there 
are other records available which should be obtained.  
Therefore, no further development is required in order to 
comply with the duty to assist, as mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1998).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

VA also has a duty to acknowledge and consider all 
regulations which are potentially applicable based upon the 
assertions and issue raised in the record and to explain the 
reasons used to support the conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  These regulations 
include, but are not limited to, 38 C.F.R. § 4.1 (1998), that 
requires that each disability be viewed in relation to its 
history and that there be an emphasis placed upon the 
limitation of activity imposed by the disabling condition, 
and 38 C.F.R. § 4.2 (1998) which requires that medical 
reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.10 (1998) states that, in cases of functional 
impairment, evaluations are to be based upon lack of 
usefulness, and medical examiners must furnish, in addition 
to etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  These requirements for the 
evaluation of the complete medical history of the claimant's 
condition operate to protect a claimant against an adverse 
decision based upon single, incomplete or inaccurate report 
and to enable VA to make a more precise evaluation of the 
disability level and any changes in the condition.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has recently held that 
there is a distinction between a veteran's dissatisfaction 
with the initial rating assigned following a grant of service 
connection, and a claim for an increased rating of a service-
connected condition.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The Court noted that a claim for increased rating is 
a new claim, which is based upon facts different from those 
relied upon in a prior final denial of the veteran's claim.  
Original claims are, as matter of law, those placed into 
appellate status by virtue of a NOD expressing disagreement 
with the initial rating awards and never ultimately resolved 
until the Board decision on appeal.  See Fenderson at 125 
(citations omitted).  At the time of an initial rating, 
"separate ratings can be assigned for separate periods of 
time based on the facts found," a practice known as 
"staged" ratings."  See Fenderson at 126 (citing 38 C.F.R. 
§§ 3.400, 3.500 (1998)).  The issue presently before the 
Board involves an initial rating.  Generally, for claims 
seeking entitlement to disability compensation, the effective 
date of a disability rating is day following separation from 
active service or date entitlement arose if claim is received 
within 1-year after separation from service, whichever is 
later.  38 C.F.R. § 3.400(b)(2)(i) (1998).

For ethmoid sinusitis, the VA Schedule for Rating 
Disabilities provides a noncompensable rating where it is 
shown by X-ray manifestations only.  A 10 percent rating is 
provided where there is 1 or 2 incapacitating episodes a year 
of sinusitis requiring prolonged (lasting 4-6 weeks) 
antibiotic treatment, or 3-6 non-incapacitating episodes a 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  A 30 percent rating is 
provided where there are 3 or more incapacitating episodes a 
year of sinusitis requiring prolonged (lasting 4-6 weeks) 
antibiotic treatment, or more than 6 non-incapacitating 
episodes a year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 50 percent 
rating is provided, following radical surgery, with chronic 
osteomyelitis, or near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.  It 
is noted that an "incapacitating episode of sinusitis" means 
one that requires bed rest and treatment by a physician.  38 
C.F.R. Part 4, Diagnostic Code 6511 (1998).

Background

A review of the record included the veteran's service medical 
records, which show that he had a normal clinical evaluation 
of the sinuses on initial enlistment examination in August 
1971.  A May 1991 clinical record reveals that the veteran 
was seen with a 1-day history of nasal congestion, headache 
behind the right eye and nausea.  Examination of the veteran 
at that time revealed a diagnosis of upper respiratory 
infection (URI) with sinusitis.  The veteran had a normal 
evaluation of the sinuses on retirement examination in 
January 1997.  However, an accompanying medical record 
indicated that he manifested recurrent, acute sinusitis since 
1991, while living in Southern states.  He averaged 2 to 3 
episodes per year, lasting 10 to 14 days each.  The condition 
was treated with over-the-counter medications.  The veteran 
retired from military service in August 1997.

The veteran was thereafter afforded VA general medical 
examination in February 1998.  He reported that he had sinus 
problems on a monthly basis, at which time he usually gets 
congested with a postnasal drip.  However, his sinus symptoms 
were not active at the time of examination.  The assessment 
included a finding of sinusitis, appearing to be perennial in 
nature and responsive to over-the-counter medications.

In an October 1998 Informal Hearing Presentation by AMVETS, 
an appeals officer noted that the veteran contacted him prior 
to his scheduled Board hearing and informed him that he could 
not attend because he was unable to be absent from his 
present employment.  During this conversation, the veteran 
inquired as to what might be needed for his claim.  The 
appeals officer, in turn, replied, "I suggest you schedule a 
more current examination to determine if your condition has 
increased in severity."  The veteran was then asked whether 
his condition had worsened since his last rating.  He 
replied, "No."  The appeals officer then suggested to the 
veteran that he pursue this issue as much as he like, in the 
event that the condition's severity increased.

Analysis

As a preliminary matter, the Board notes that the RO's award 
of service connection and assignment of a 10 percent 
disability evaluation for chronic sinusitis is substantiated 
by the veteran's in-service history of acute exacerbations 
from 1991 to January 1997, while he was living in Southern 
states.  Indeed the record reflects that the veteran 
manifested the condition an average of 2 to 3 episodes per 
year, lasting 10 to 14 days each, for which he took only 
over-the-counter medications.

Since the veteran appealed an original disability rating 
assignment, however, the Board must also consider whether he 
is entitled to a "staged" rating; that is to say, the Board 
must consider whether or not the veteran was entitled to an 
increased disability rating at the time of the RO's original 
assignment of his disability rating or at any other time up 
to the present, even if only for a limited time period.  See 
Fenderson v. West, supra.  After a contemporaneous review of 
the evidence of record, the Board finds that the veteran's 
chronic sinusitis has been no more than 10 percent disabling 
since his retirement from military service and that, as a 
result, no "staged" rating is warranted.  Indeed, his 
sinusitis, as shown by recent VA examination, appears to be 
perennial in nature and responsive to over-the-counter 
medications.

In reaching this conclusion, the Board recognizes that the 
veteran's February 1998 VA examination was not performed 
during the active stage of his sinusitis and would generally 
warrant a remand for additional development.  See 38 C.F.R. 
§ 3.327(a) (1998); see also Ardison v. Brown, 6 Vet. App. 405 
(1994) (with regard to medical examinations for disorders 
with fluctuating periods of outbreak and remission, an 
adequate medical examination requires discussion of the 
relative stage of symptomatology observed.)  However, in a 
recent decision interpreting § 3.327(a), the Federal Circuit 
held that the veteran must come forward with at least some 
evidence that there has in fact been a material change in his 
or her disability when that veteran seeks a rating increase.  
A bald, unsubstantiated claim for an increase in disability 
rating is not evidence of a material change in that 
disability and is insufficient to trigger the agency's 
responsibility to request a reexamination.  Glover v. West, 
No. 99-7015, slip. op. at 10 (Fed. Cir. Aug. 2, 1999).  
Inasmuch as the veteran has conceded that his condition has 
not worsened since his last rating, further development of 
this case would be futile.

When all the evidence is assembled, the Board is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§ 3.102 (1998); and Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  In the instant case, the preponderance of the 
evidence is against the veteran's claim.

Moreover, application of the extraschedular provisions is 
also not warranted in this case.  38 C.F.R. § 3.321(b) 
(1998).  There is no objective evidence that the veteran's 
service-connected chronic sinusitis presents such an 
exceptional or unusual disability picture, with such factors 
as marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  Hence, referral by the RO 
to the Chief Benefits Director of VA's Compensation and 
Pension Service, under the above-cited regulation, was not 
required.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).


                                                                 
(CONTINUED ON NEXT PAGE)



ORDER

A disability rating in excess of 10 percent for chronic 
sinusitis is denied.


		
	A. BRYANT
	Member, Board of Veterans' Appeals

 

